DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted May 21, 2020.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 306.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 – 11, and 13 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al., herein after Spencer (U.S. Patent Number 9,980,140 B1) in view of Mairs et al., herein after Mairs (U.S. Publication Number 2018/0137252 A1).

Claim 1: Spencer teaches a method of pairing devices in an ambulatory infusion pump system, comprising: 
initiating a pairing procedure to pair a user-wearable infusion pump with a primary device (column 21, lines 60 – 65 discloses the controller and/or the device can initiate the pairing process, where the device may be an insulin pump device, and the computer devices (primary device) may be a computer system and/or smartphones (column 1, lines 18 – 19)); 
5receiving secure connection information for pairing the user-wearable infusion pump with the primary device at the primary device (column 1, line 50 through column 2, line 2 discloses providing secure connections and communication between medical devices (e.g. insulin delivery devices, drug delivery devices, health monitoring devices) and computing devices, such as computer systems, mobile computing devices (e.g. smartphones, tablets)); 
verifying the secure connection information (column 2, lines 3 – 26 discloses providing secure connections between medical devices and other computing devices, and where a computer system can be programmed to securely store and distribute information to authenticated and verified users/devices; column 10, lines 32 – 35 discloses the secure pairing can include authentication of the device using a public key for the device by signing and verifying messages between the device and the controller); 
pairing the user-wearable pump with the primary device after the secure connection information is verified (column 9, line 65 through column 10, line 19 discloses the information stored locally by the device can be used as a shared secret to securely pair the controller and the device, such as through a BLUETOOTH pairing procedure and/or through a Wi-Fi Direct pairing procedure; column 10, lines 56 – 61 discloses the controller and device, having been paired so they can securely communicate with each other, can seek to verify that they are communicating with devices that are authorized and authenticated with the computer system).
Spencer fails to explicitly teach the following limitations met by Mairs as cited: 
10initiating a pairing procedure to pair the user-wearable infusion pump with a secondary device (Figures 3, 4, and 5 disclose pairing of a device and secondary device; paragraph 33 discloses the patient monitoring system may include multiple different sensing arrangements and/or monitoring devices, indicating more than one device (secondary device); paragraph 37 discloses the client application may perform a scan procedure or similar process to discover potential monitoring devices within communications range of the client device and provide a GUI display including a listing of the detected monitoring devices); 
causing the primary device to share the secure connection information with the secondary device (paragraph 25 discloses the establishment of a secure communications session via the network; paragraph 36 discloses the client application initiates the establishment of a secure communication with the monitoring device via the network); and 
pairing the secondary device with the user-wearable infusion pump using the secure 15connection information received from the primary device (Figures 3, 4, and 5 disclose pairing of a device and secondary device). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Spencer to further include monitoring events or conditions that affect a patient’s physiological condition or sensitivity to a fluid, medication or other potential therapies or lifestyle modifications as disclosed by Mairs. 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Spencer in this way to provide continuous monitoring and integrated event log data to facilitate improved outcomes and minimize the burdens on patients, physicians, or other healthcare providers (Mairs:  paragraph 3).

Claim 203: Spencer and Mairs teach the method of claim 1. Spencer teaches a method wherein the primary device wirelessly communicates the secure connection information to the secondary device (column 3, lines 5 – 8 discloses a secure wireless communication connection).  

Claim 4: Spencer and Mairs teach the method of claim 1. Spencer teaches a method wherein the pairing procedure to pair the user-wearable infusion pump with a secondary device is initiated by the primary device (column 21, lines 60 – 65 discloses the controller and/or the device can initiate the pairing process, where the device may be an insulin pump device, and the computer devices (primary device) may be a computer system and/or smartphones (column 1, lines 18 – 19));.  

Claim 5: Spencer and Mairs teach the method of claim 1. 
Spencer fails to explicitly teach the following limitations met by Mairs as cited: 
wherein the pairing procedure to pair the user-wearable infusion 5pump with a secondary device is initiated by the secondary device (paragraph 25 discloses the pairing information obtained during the discovery procedure allows either the monitoring device or client device to initiate establishment of a secure communication session).
The motivation to combine the teachings of Spencer and Mairs is discussed in the rejection of claim 1, and incorporated herein.  

Claim 6: Spencer and Mairs teach the method of claim 1. Spencer teaches a method wherein the pairing procedure to pair the user-wearable infusion pump with a secondary device is initiated by the user-wearable infusion pump (column 21, lines 60 – 51 discloses the controller and/or the device (pump) can initiate the pairing process).  

Claim 107: Spencer and Mairs teach the method of claim 1. 
Spencer fails to explicitly teach the following limitations met by Mairs as cited: 
wherein the secondary device is provided with a different level of control of the user-wearable infusion pump than the primary device (paragraph 26 discloses the second network may be physically and/or logically distinct from the network; claim 1 discloses measurement data is uploaded to a remote device on a second network).  
The motivation to combine the teachings of Spencer and Mairs is discussed in the rejection of claim 1, and incorporated herein.  

Claim 8: Spencer and Mairs teach the method of claim 1. 
wherein receiving secure connection information for pairing the user-wearable infusion pump with the primary device at the primary device includes the secure 15connection information being manually entered into the primary device (column 8, lines 13 – 33 discloses usernames and passwords to access the computer system; column 9, lines 33 – 38 discloses verifying the controller and user by verifying username, password, verify authentication certificate for the controller and its application; column 9, line 65 through column 10, line 19 discloses the information stored locally by the device can be used as a shared secret to securely pair the controller and the device, such as through a BLUETOOTH pairing procedure and/or through a Wi-Fi Direct pairing procedure; column 10, lines 56 – 61 discloses the controller and device, having been paired so they can securely communicate with each other, can seek to verify that they are communicating with devices that are authorized and authenticated with the computer system).
Spencer fails to explicitly teach the following limitations met by Mairs as cited: 
wherein sharing the secure connection information with the secondary device includes the secondary device being paired with the user-wearable infusion pump without the secure connection information being manually entered into the secondary device (paragraph 20 discloses manually logging or journaling events, activities, or other conditions or contextual information that may influence the user’s glucose levels).  
The motivation to combine the teachings of Spencer and Mairs is discussed in the rejection of claim 1, and incorporated herein.  

Claim 209: Spencer and Mairs teach the method of claim 1. Spencer teaches a method wherein the primary device is a smartphone (column 1, lines 50 – 55 discloses mobile computing devices, including a smartphone).  

Claim 10: Spencer and Mairs teach the method of claim 9. Spencer teaches a method wherein the secondary device is an electronic watch (column 28, lines 60 – 63 discloses a smartwatch and fitness tracker).  

Method claims 11 and 13 – 20 repeat the subject matter of claims 1 and 3 – 10.  As the underlying processes of claims 11 and 13 – 20 have been shown to be fully disclosed by the teachings of Spencer and Mairs in the above rejections of claims 1 and 3 – 10; as such, these limitations (11 and 13 – 20) are rejected for the same reasons given above for claims 1 and 3 – 10 and incorporated herein. 

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al., herein after Spencer (U.S. Patent Number 9,980,140 B1) in view of Mairs et al., herein after Mairs (U.S. Publication Number 2018/0137252 A1) further in view of Klem (U.S. Patent Number 10,524,110 B1).

Claim 2: Spencer and Mairs teach the method of claim 1. 
Spencer and Mairs fail to explicitly teach the following limitations met by Klem as cited: 
wherein receiving secure connection information at the primary device includes receiving an alphanumeric security key (Fig 5; column 11, lines 2 – 7 discloses one or more security keys are exchanged between the peripheral device and the central device; Klem does not expressly show alphanumeric security keys.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The security key would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Spencer and Mairs to further affirmative device pairing systems to complete an authenticated wireless communication between medical devices and method of use as disclosed by Klem. 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Spencer and Mairs in this way to permit wireless communication pairing in a manner that prevents interferences from such unintended devices as possible connection points, which may otherwise connect to a peripheral device and disrupt an intended pairing (Klem:  column 1, lines 25 - 30).



Method claim 12 repeats the subject matter of claim 2.  As the underlying processes of claim 12 has been shown to be fully disclosed by the teachings of Spencer, Mairs, and Klem in the above rejections of claim 2; as such, these limitations (12) are rejected for the same reasons given above for claim 2 and incorporated herein. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sjolund et al. (U.S. Publication Number 2019/0183434 A1) discloses to a diabetes management system including a flash glucose monitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626